229 F.2d 438
UNITED STATES SUGAR CORPORATION, Appellant,v.ATLANTIC COAST LINE RAILROAD COMPANY and John W. Martin, asTrustee of the property of the Florida East CoastRailway Company, Appellees.
No. 15543.
United States Court of Appeals Fifth Circuit.
Feb. 7, 1956.

W. O. Mehrtens, Miami, Fla., Forest P. Tralles, St. Louis, Mo., F. C. Hillyer, Jacksonville, Fla., Herbert S. Sawyer, Miami, Fla., Evans, Mershon, Sawyer, Johnston & Simmons, Miami, Fla., of counsel, for appellant.
Harold B. Wahl, Jacksonville, Fla., Frank G. Kurka, Sol., Wilmington, N.C., Russell L. Frink, Jacksonville, Fla., of counsel, for appellees.
Before BORAH, TUTTLE and JONES, Circuit Judges.
PER CURIAM.


1
The order of the District Court is affirmed, Atlantic Coast Line Railroad Co. v. United States Sugar Corporation, 5 Cir., 218 F.2d 426.